Citation Nr: 9917076	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the veteran had submitted no new and 
material evidence with which to reopen a previously-denied 
claim for service connection for a right knee disability.  He 
filed a timely notice of disagreement and substantive appeal, 
perfecting his appeal.  

In a March 1998 action, the Board determined new and material 
evidence had been presented, and reopened the veteran's 
previously-denied claim for service connection for a right 
knee disability.  Thereafter, the claim was remanded by the 
Board to the agency of original jurisdiction for 
consideration on the merits.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The Board's March 1998 decision and remand requested 
additional development, including a VA medical examination 
and opinion to be afforded the veteran.  The RO attempted to 
contact the veteran to schedule him for such an examination, 
but all correspondence to him was returned undelivered to the 
RO.  However, the post office label on the returned envelopes 
contains a new address for the veteran, reading "1879 State 
Route 5 and 20, Apt. 9, Stanley, NY 14561-9554."  It does 
not appear from the record that the RO has attempted to 
contact the veteran using this address; thus, it is necessary 
to remand this claim.  If contact can successfully be 
established, the actions ordered in the March 1998 Board 
remand should be undertaken.  

In light of the above, this claim is remanded for the 
following development:  

The RO should contact the veteran at the 
address appearing on the post office 
label: 

1879 State Route 5 and 20, Apt. 9 
Stanley, NY 14561-9554.  

If contact is established with the 
veteran, the RO should provide the 
veteran with a copy of the Board's March 
1998 remand, and the RO should complete 
all instructions outlined in the Board's 
March 1998 remand.  After completion of 
all requested development, the RO should 
review the veteran's claim.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










